                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


Derquis N. VALDIVIA MERRERO, et al.                                                  PLAINTIFFS

v.                                                      CIVIL ACTION NO. 3:18-CV-613-CRS

SECURA INSURANCE                                                                     DEFENDANT


                                  MEMORANDUM OPINION

I.      Introduction

        This case is before the Court on Defendant SECURA Insurance’s motion to stay the case

pending resolution of a related state case ongoing in Jefferson County Circuit Court. DN 17.

Plaintiffs have responded in opposition. DN 18. SECURA replied. DN 19. Therefore, this matter

is ripe for review. Finding that liability against SECURA is premised on a determination of

liability against the state court defendants, the Court will stay this case pending a determination

of liability there.

II.     Factual Background

        The facts relevant to the pending motion are uncontroverted. See generally DN 1; DN 17-

1. On March 23, 2018, a motor vehicle owned by Dixie Haulers Incorporated and driven by

James McFarland impacted a motor vehicle operated by Derquis N. Valdivia Marrero, his wife

Jenny Camejo-Diaz, and his infant son, J.P.V.C. As a result, Plaintiffs allege they received

injuries. On September 13, 2018, Plaintiffs filed suit in the Jefferson County Circuit Court

asserting negligence claims against Dixie Haulers and McFarland. See Diaz v. McFarland, No.

18-CI-5342.

        Later, Plaintiffs filed this lawsuit against SECURA, Dixie Haulers, and McFarland. Dixie

Haulers and McFarland were voluntarily dismissed, leaving only SECURA. The claims against

                                                 1
SECURA include breach of contract, contractual and tortious breach of the implied covenant of

good faith and fair dealing, bad faith, unfair trade practices, intentional infliction of emotional

distress, negligent infliction of emotional distress, racial discrimination in the making of a

contract (42 U.S.C. § 1981), and fraudulent misrepresentation. In effect, Plaintiffs argue that

SECURA has improperly and in bad faith withheld insurance payments for their injuries.

III.   Discussion

       The issue revolves around whether Kentucky law requires a finding of liability regarding

the insureds before a plaintiff can file a lawsuit against an insurer. All parties agree that the

Supreme Court of Kentucky has been clear about this issue in the past, stating “Kentucky is not a

‘direct action’ jurisdiction.” State Auto. Mut. Ins. Co. v. Empire Fire & Marine Ins. Co., 808

S.W.2d 805, 807–08 (Ky. 1991) (citing Cuppy v. Gen. Accident Fire & Life Assur. Corp., 378

S.W.2d 629, 632 (Ky. 1964)). Therefore, in Kentucky, “an injured party must first obtain

judgment against the opposing party defendant and then seek enforcement of the judgment

rendered in an action against the defendant’s indemnitor.” Id. at 808. Plaintiffs argue, however,

that Kentucky’s Unfair Claims Settlement Practices Act (“KUCSPA”), KY. REV. STAT. § 304.12-

230 and Kentucky case-law surrounding third-party beneficiaries abrogates that law.

       In Kentucky, a third party can sue to enforce a contract only when “the contract was

made for his benefit.” Sexton v. Taylor Cty., 692 S.W.2d 808, 810 (Ky. Ct. App. 1985). Those

individuals include donee and creditor beneficiaries:

       One is a donee beneficiary if the purpose of the promisee in buying the promise is
       to make a gift to the beneficiary. A person is a creditor beneficiary if the promisee’s
       expressed intent is that the third party is to receive the performance of the contract
       in satisfaction of any actual or supposed duty or liability of the promisee to the
       beneficiary.

Id. (citing King v. National Indus. Inc., 512 F.2d 29, 33 (6th Cir. 1975)). In essence, Kentucky

requires that the third party be an intended beneficiary. However, this sort of relationship simply
                                                   2
does not exist between an insurance company and an injured plaintiff without a judgment finding

liability on the part of the insureds. Kentucky Hosp. Ass’n Trust v. Chicago Ins. Co., 978 S.W.2d

754, 755 (Ky. Ct. App. 1998) (collecting cases). See also Kowalski v. Holden, 276 F.2d 359,

630–61 (6th Cir. 1960) (“An insurance company in a case of this kind is an indemnitor of the

defendant. The relationship between the defendant and the company is fixed by contract.”).

       Plaintiffs also argue that KUCSPA has worked a change in the law. KUCSPA requires

the company to “conduct[] a reasonable investigation based upon all available information,” KY.

REV. STAT. § 304.12-230(4), and “attempt[] in good faith to effectuate prompt, fair and equitable

settlements of claims in which liability has become reasonably clear,” Id. at § 304.12-230(6).

Such a requirement, Plaintiffs reason, does not limit a “direct action” since liability can become

“reasonably clear” prior to a finding of liability by a factfinder.

       However, this reliance is misplaced:

       The gravamen of the UCSPA is that an insurance company is required to deal in
       good faith with a claimant, whether an insured or a third-party, with respect to a
       claim which the insurance company is contractually obligated to pay. Absent a
       contractual obligation, there simply is no bad faith cause of action, either at
       common law or by statute.

Davidson v. Am. Freightways, Inc., 25 S.W.3d 94, 100 (Ky. 2000) (emphasis in original).

Further, the Supreme Court of Kentucky has interpreted the “reasonably clear” language in §

304.12-230(6) to refer only to cases where “liability is beyond dispute.” Coomer v. Phelps, 172

S.W.3d 389, 395 (Ky. 2005). See also Lee v. Medical Protective Co., 904 F.Supp.2d 648, 655

(E.D. Ky. 2012) (“this language was clearly limited to cases where liability was a certainty”).

Here, there is a legitimate dispute over liability ongoing in the state court action. The

determination of this case will depend on the resolution of that cases




                                                   3
         Therefore, the Court must determine whether it is proper to stay the proceedings in this

case pending the determination of the state factfinder. The Supreme Court has described this

power:

         [T]he power to stay proceedings is incidental to the power inherent in every court
         to control the disposition of cases on its docket with economy of time and effort for
         itself, for counsel, and for litigants. How this can best be done calls for the exercise
         of judgment, which must weigh competing interests and maintain an even balance.
         True, the applicant for a stay must make out a clear case of hardship or inequity in
         being required to go forward, if there is even a fair possibility that the stay for which
         he prays will work damage to someone else. Only in rare circumstances will the
         litigant in one case be compelled to stand aside while a litigant in another settles
         the rule of law that will define the rights of both. Considerations such as these,
         however, are counsels of moderation rather than limitations upon power.

Landis v. North American Co., 299 U.S. 248, 254–55 (1936) (internal citations omitted). Many

federal courts sitting in Kentucky have authorized stays in these cases, finding staying “the bad-

faith claim pending resolution of the underlying contractual dispute would both prevent prejudice

and further judicial economy.” Nationwide Mut. Fire Ins. Co. v. Jahic, No. 3:11-CV-155-TBR,

2013 WL 98059, at *3 (W.D. Ky. Jan. 7, 2013) (collecting cases). The Sixth Circuit has upheld

them as well. Smith v. Allstate Ins. Co., 403 F.3d 401, 407 (6th Cir. 2005) (rejecting the

“contention that the district court abused its discretion in staying discovery on the bad faith claim

while the contract claim was pending”). Balancing the interests of Plaintiffs and SECURA, this

Court also finds that the interests of judicial economy would be served by staying the case and

that no prejudice would result.

IV.      Conclusion

         Liability in this case is intertwined with liability in the underlying state case. Pending a

determination of liability by summary judgment or trial there, the Court will grant the stay.

         A separate order will be entered in accordance with this opinion.
                                     January 24, 2019




                                                        4
                                                                 Char
                                                                    lesR.Si
                                                                          mpsonI
                                                                               II,Seni
                                                                                     orJudge
                                                                    Unit
                                                                       edStat
                                                                            esDi
                                                                               str
                                                                                 ictCour
                                                                                       t
